
	

113 HR 4964 IH: Seniors’ Access to Social Security Act of 2014
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4964
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To direct the Commissioner of Social Security to continue to make Social Security number printouts
			 and benefit verification letters available at field offices of the Social
			 Security Administration.
	
	
		1.Short titleThis Act may be cited as the Seniors’ Access to Social Security Act of 2014.
		2.Availability of documentsThe Commissioner of Social Security shall continue to make available at field offices of the Social
			 Security Administration Social Security number printouts through at least
			 July 31, 2015, and benefit verification letters through at least September
			 30, 2015.
		
